DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 03/26/2021.
•	Claims 1 and 7 have been amended and are hereby entered.
•	Claims 11-14 are withdrawn from further consideration.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed 03/26/2021 have been fully considered but they are not persuasive.
New objections to the specification have been entered.
Regarding Applicant’s remarks on page 6 regarding the objection to the specification, the objections to the specification are maintained and new objections have been entered.  The Specification at [0003], [0014], [0015], [0021], [0023], and [0039] recites various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from 
The Examiner is withdrawing the 35 USC § 101 rejections due to Applicant’s amendments and remarks, and particularly Applicant’s remarks on page 7, where Applicant has described a technical solution to a technical problem as an improvement to remote payment options and their ability to integrate with multiple payment networks, by enabling/reconfiguring the virtual locations and remote payment platforms to include SDKs specific to the payment networks, which provide conversion/translation of requests in a generic, standard form into a request or call specific to a corresponding payment network (see Specification at para. 10, disclosing “when a remote payment option involves multiple payment networks, it is needed to provide communication specific to each of the payment networks to facilitate payment account transactions.”  See Specification at para. 11, disclosing providing an SDK “for use by a remote payment platform, whereby standard network transactions are converted to network transactions specific to the payment network(s) corresponding to the SDK(s). In particular, remote payments rely on a series of different operations, which are often consistent regardless of the payment network involved. The SDKs described herein provide conversion or translation of requests in a generic, standard form to a request or call specific to a corresponding payment network. In this manner, the remote payment platform is able to integrate with different payment networks, by including SDKs specific to the payment networks, while avoiding redefining and/or revising internal standards and/or internal requests.”).  Specifically, the limitations of claim 1 of receiving, by a communication device, at a software development kit (SDK) of a virtual location of a merchant executed by a web browser of the communication device, a request from a remote 
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Applicant’s arguments on pages 14-15, regarding claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on pages 11-12, that the cited art of record does not teach the request is received from an initiator of a payment service provider where the payment service provider is separate from the merchant, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Theurer discloses receive a get payment account request from an initiator of a payment service provider at least at [0067]-[0068] and Table 1, disclosing a Value Added Wallet (VAW) using callbacks such as Get Payment methods to obtain payment methods, addresses, loyalty accounts, etc. Theurer also depicts at FIGs. 3-5 the the payment service provider being separate from the merchant at least at [0048] and at least at FIG. 1, depicting Merchant 110a-110c being separate from the V.me Value Added Wallet Application 115.  And, as indicated in the rejection below, the Examiner is interpreting the VAW as the initiator.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Specification
The disclosure is objected to because of the following informalities:
The Specification at [0003], [0014], [0015], [0021], [0023], and [0039] recites various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 608.01(v).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0026049 (“Theurer”) in view of “Intro to the Node.js PayPal REST SDK” by Traversy Media, dated Oct. 21, 2017 https://www.youtube.com/watch?v=7k03jobKGXM (hereinafter “Traversy”), and in further view of US 2012/0011067 (“Katzin”).
Regarding claim 1, Theurer discloses a computer-implemented method for use in facilitating payment account transactions at a virtual location of a merchant, the method comprising (See FIGs. 9a and 9b.  Merchant website may be accessed on a web browser by a customer.  See at least [0064].  See also least FIG. 3.  See also [0106].): 
receiving, by a communication device, at a virtual location of a merchant executed by a web browser of the communication device, a request from a remote payment initiator of the virtual location (Using callbacks, the Value-Added Wallet (“VAW”) may obtain ;
generating, by the communication device, the request from the remote payment initiator into a message (Using callbacks, the Value Added Wallet (“VAW”) may obtain payment methods.  See at least [0067].  Callback includes Get Payment methods.  See at least [0068] and Table 1. VAW functions may be powered by wallet SDKs.  See at least [0161]-[0162].  The merchant server may execute an API call to get payment methods from the VAW server.  See at least [0069].  See also [0075].  The merchant server may request current user information from the wallet server.  The merchant server may generate and send a user information request message. [0081].  The Examiner interprets the API call as the message.); 
transmitting, by the communication device, the message to the payment network (The merchant may use callbacks via APIs to pull user information from the wallet.  For example, the merchant server may call the getPaymentAPI to obtain payment method details.  See at least [0081].);  
wherein the request is associated with a transaction to a payment account (the value added wallet may be accessed by customers and used for purchase flow.  See at least [0067]-[0068] and FIG. 5.  See also [0083] and FIG. 6 and FIG. 7d.) and 
includes at least one of: a browser cookie, a payment account number associated with the payment account, a card ID for the payment account, and a payment ID for the transaction (The request may include, without limitation, the customer ID that is unique to the ; and 
wherein the message includes the at least one of: the browser cookie, the payment account number, the card ID, and the payment ID (A getPayment API request may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate, and/or the like.  See at least [0081].  See also example below [0081] of a GET request method.  The customer ID may be unique to the customer and the merchant and may facilitate the user to login to the merchant account to engage in transactions with the merchant.  See at least [0065]-[0066].  The Examiner interprets the customer ID, which is an identification of the account that is used to engage in transactions, as the payment ID.).

While Theurer discloses receiving at a request, Theurer does not expressly disclose receiving is at a software development kit (SDK); wherein the SDK is specific to a payment network.  Furthermore, while Theurer discloses generating a request, Theurer does not expressly disclose converting a request to a payment network.    Nor does Theurer expressly disclose converting, via the SDK, the request into a message, the message in a format specific to the payment network associated with the SDK. 

However, Traversy discloses receiving is at a software development kit (SDK); wherein the SDK is specific to a payment network (Traversy installs PayPal REST SDK at timestamp 6:15-6:55.  Traversy at timestamp 8:00-9:10 creates a merchant website with a product Boston Red Sox Hat and operation to buy the hat.);
converting, via the SDK, the request into a message, the message in a format specific to the payment network associated with the SDK (Traversy at timestamp 10:27-12:25 creates the pay route that the form is getting submitted to by using app.post (a post request to pay).  The function app.post is used to create a JSON object.  The created JSON object is passed into paypal.payment.create, which uses it to execute the payment.  See also Traversy at timestamp 12:50-15:40; see also timestamp 17:28-21:00; see also timestamp 21:37-23:43.).
From the teaching of Traversy, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the receiving of Thurer being at the SDK specific to the payment network, as taught by Traversy, and to convert via the SDK the request message into a format specific to the payment network associated with the SDK, as taught by Traversy, in order to implement a powerful platform for merchant website (see at least 0:20- 0:28).

While Theurer discloses generating a request, Theurer does not expressly disclose converting a request to a payment network.

However, Katzin discloses converting a request to a payment network
From the teaching of Katzin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by converting the request of Theurer to a payment network, using the technique taught by Katzin, in order to provide an easier, faster, more efficient, and less expensive way in which merchants and third party service providers interact with each other and the payment networks (see Katzin at least at [0028]; see also Katzin at [0101].).

Regarding claim 2, the combination of Theurer, Traversy, and Katzin disclose the limitations of claim 1, as discussed above, and Theurer further discloses the message includes an application programming interface (API) call to the payment network (The merchant may use callbacks via APIs to pull user information from the wallet.  For example, the merchant server may call the getPaymentAPI to obtain payment method details.  See at least [0081].).

Regarding claim 5, the combination of Theurer, Traversy, and Katzin disclose the limitations of claim 1, as discussed above, and Theurer further discloses transitioning the remote payment initiator to a digital card facilitator (DCF) (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The Examiner ; and 
wherein the message includes merchant data for the merchant (Using callbacks, the Value Added Wallet (“VAW”) may obtain payment methods.  See at least [0067].  Callback includes Get Payment methods.  See at least [0068] and Table 1. The merchant server may execute an API call to get payment methods from the VAW server.  See at least [0069].  See also [0075].  Callbacks may include the customer ID that is unique to the customer-merchant relationship.  See at least [0068].  The Examiner interprets customer ID that is unique to the customer-merchant relationship as merchant data for the merchant.).

While Theurer discloses the message, Theurer does not expressly disclose the message includes the card ID.  

However, Katzin discloses the message includes the card ID (Once a merchant has set up which third-party services and payment networks it would like to use to accept payments, it can begin accepting payment information from consumers.  Information may include credit card identification information.  The merchant may then format the request into API format.  See at least [0082]-[0084].).
From the teaching of Katzin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the message of Theurer including the card ID, as taught by Katzin, in order to provide an easier, faster, more efficient, and less expensive way in which merchants and third party service providers interact with each other and the payment networks (see Katzin at least at [0028]; see also Katzin at [0101].).

Regarding claim 6, the combination of Theurer, Traversy, and Katzin disclose the limitations of claim 1, as discussed above, and Theurer further discloses transitioning the remote payment initiator to a digital card facilitator (DCF) (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The Examiner interprets the “change” URL, provided by the wallet and being on the page for the wallet checkout flow, as the digital card facilitator (DCF) URL.); and 
wherein the message includes a certificate having a public key associated with the initiator (The user information request message 926 may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate.  See at least [0081].  The API call may also include API keys such as a public key and/or a shared secret key.  See at least [0068].  The cryptographic component allows for both symmetric and asymmetric (e.g., Pretty Good Protection (PGP)) encryption and/or decryption.  The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like. The cryptographic component may facilitate numerous (encryption and/or decryption) security 

While Theurer discloses the message, Theurer does not expressly disclose the message includes the payment ID.  

However, Katzin discloses the message includes the payment ID (Once a merchant has set up which third-party services and payment networks it would like to use to accept payments, it can begin accepting payment information from consumers.  Information may include credit card identification information.  The merchant may then format the request into API format.  See at least [0082]-[0084].).
From the teaching of Katzin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the message of Theurer including the payment ID, as taught by Katzin, in order to provide an easier, faster, more efficient, and less .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Traversy, in further view of Katzin, and in further view of US 2016/0314460 (“Subramanian”).
Regarding claim 3, the combination of Theurer, Traversy, and Katzin disclose the limitations of claim 2, as discussed above, and Theurer discloses the request includes a request to identify the payment account (Using callbacks, the Value Added Wallet (“VAW”) may obtain payment methods.  See at least [0067].  Callback includes Get Payment methods.  Get Payment methods - returns card nicknames, brand and last 4 digits.  See at least [0068] and Table 1.  ); 
wherein the API call includes a get card API call (Using callbacks, the Value Added Wallet (“VAW”) may obtain payment methods.  See at least [0067].  Callback includes Get Payment methods.  See at least [0068] and Table 1. The merchant server may execute an API call to get payment methods from the VAW server.  See at least [0069].  See also [0075].  The merchant may use callbacks via APIs to pull user information from the wallet.  For example, the merchant server may call the getPaymentAPI to obtain payment method details.  See at least [0081].); and 
wherein the method further comprises receiving the card ID for the payment account (The wallet server may obtain the request and may query a customer profile database to obtain user records.  The wallet may submit a POST message including XML formatted data, which may include the nickname, brand, and last four digits of payment cards of a user.  See at and 
a digital card facilitator (DCF) URL and providing the card ID and the DCF URL to the remote payment initiator in response to the request (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The Examiner interprets the “change” URL, provided by the wallet and being on the page for the wallet checkout flow, as the digital card facilitator (DCF) URL.).

While Theurer discloses the request, Theurer does not expressly disclose the request includes the browser cookie.  

However, Subramanian discloses the request includes the browser cookie (A user on a user device may send request to complete a transaction associated with a merchant application.  The request may include a cookie or a device ID.  See at least [0021].  The cookie may be 
From the teaching of Subramanian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the request of Theurer including the browser cookie, as taught by Subramanian, to improve authentication process by implementing an easier authentication process in order to reduce delay of the overall payment process and to encourage use of online or mobile payments (see Subramanian at least at [0004]-[0005]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Traversy, in further view of Katzin, and in further view of “Create credit card” by Spreedly, dated April 8, 2016 https://docs.spreedly.com/reference/api/v1/#create-credit-card (hereinafter “Spreedly”).
Regarding claim 4, the combination of Theurer, Traversy, and Katzin disclose the limitations of claim 2, as discussed above, and Theurer further discloses the request includes a request to add the payment account for use in the transaction (The value added wallet (VAW) may provide a control panel through which the consumer may manage accounts.  A consumer may desire to add a new payment account to their virtual wallet.  See at least [0054].  See also [0103] and [0164]-[0165].  See also [0126]-[0128] and FIG. 24h.) and 
includes the payment account number associated with the payment account (A user may provide card account selections to add to the wallet.  See at least [0128].  See also FIG. 24h, an Exemplary Wallet and Card Enrollment Screenshot with a user Interface allowing a user to select a card to add to wallet, the card selection including account numbers associated with the ; 
wherein the call includes an add card call (Wallet may have multiple SDK, certain SDKs may be for issuers, others may be for merchants and partners. The SDK package may include the ability to add payment instruments.  See at least [0164].  See also [0126]-[0128].), and 
wherein the method further comprises receiving the card ID for the payment account (A user may provide card account selections to add to the wallet.  See at least [0128].  See also FIG. 24h, an Exemplary Wallet and Card Enrollment Screenshot with a user Interface allowing a user to select a card to add to wallet, the card selection including account numbers associated with the card.  The screen may display the PAN for the card for the user to select to add to wallet.  See at least [0126] and FIG. 24h.  The Examiner interprets the user selecting a card that includes a card identification number as receiving the card ID for the payment account.) and 
a digital card facilitator (DCF) URL (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The Examiner interprets the “change” URL, 
and transitioning the initiator to a digital card facilitator through the DCF URL (The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  See also FIG. 13d.  The Examiner interprets the consumer being directed from the merchant page to the payment method page to change or add a new payment method as transitioning the initiator (e.g., the merchant page) to a digital card facilitator through the DCF URL.)
with the card ID added to the DCF URL (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The Examiner interprets “Visa ending in 9010” as the card ID, and the Examiner interprets displaying the card ID on the page with the DCF URL as the CARD ID added to the DCF URL.).

While Theurer discloses a call, Theurer does not expressly disclose the call is an API call, wherein the API call includes an add card API call.

However, Spreedly discloses an API call, wherein the API call includes an add card API call (API call to add credit card to the authenticated environment’s vault.  See at least ).
From the teaching of Spreedly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the call of Theurer being an API call, as taught by Spreedly.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0026049 (“Theurer”) in view of "API Keys vs OAuth Tokens vs JSON Web Tokens" by Adam DuVander, dated March 2, 2017 https://zapier.com/engineering/apikey-oauth-jwt/ (hereinafter “DuVander’), and in further view of Katzin.
Regarding claim 7, Theurer discloses a non-transitory computer readable storage media comprising executable instructions for facilitating payment account transactions at a virtual location of a merchant which when executed by at least one processor, in connection with a web browser, cause the at least one processor to: (Processor implemented method.  See at least [0260].  See also [0269]-[0271] and FIG. 33.  Merchant website may be accessed on a web browser by a customer.  See at least [0064].  See also least FIG. 3.  See also [0106].), 
receive a get payment account request from an initiator of a payment service provider (Using callbacks, the Value-Added Wallet (“VAW”) may obtain payment methods and addresses, and also loyalty accounts, payment authorizations, entitlements, payment preferences.  See at least [0067].  Callback includes Get Payment methods.  See at least [0068] and Table 1.  , 
the get payment account request including a key indicative of a consumer (Requesting current user information from the wallet server.  The merchant server may use VAW callbacks generate and send a user information request message, and the user information request message may include an API key.  See at least [0081].  The API key is indicative of a customer, as it may be used to obtain a customer ID associated with the user/customer.  See at least [0079].), 
wherein the payment service provider is separate from the merchant (See at least [0048].  See at least FIG. 1, Merchant 110a-110c, separate from V.me Value Added Wallet Application 115.); 
generate the get payment account request into a GET API call (The merchant may use callbacks via APIs to pull user information from the wallet.  For example, the merchant server may call the getPaymentAPI to obtain payment method details.  See at least [0081].), 
the GET API call including the key indicative of the consumer (A getPayment API request may and the user information request message may include an API key..  See at least [0081].  The API key is indicative of a customer, as it may be used to obtain a customer ID associated with the user/customer.  See at least [0079].   See also example below [0081] of a GET request method, which includes an apikey field.); and 
provide a payment account identifier (The wallet server may obtain the request and may query a customer profile database to obtain user records.  The wallet may submit a POST message including XML formatted data, which may include the nickname, brand, and last four 
and a digital card facilitator (DCF) URL to the initiator (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180].  See also FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The Examiner interprets the “change” URL, provided by the wallet and being on the page for the wallet checkout flow, as the digital card facilitator (DCF) URL.), 
thereby permitting the initiator to present identified payment accounts to a consumer associated with the GET API call for selection by the consumer (The wallet server may obtain the request and may query a customer profile database to obtain user records.  The wallet may submit a POST message including XML formatted data, which may include the nickname, brand, and last four digits of payment cards of a user.  See at least [0082] and example of HTTP(S) POST message below paragraph [0082].  The merchant may receive the response message and may send the shared user information to the client, which may display the current user information to the user.  See at least [0083].  The user may use the displayed data to select a payment method.  See at least [0093].  See also FIG. 8c, and FIG. 12, showing multiple payment change, Visa ending in 9010…”).

While Theurer discloses a get payment account request and a GET API that include a key, Theurer does not expressly disclose the key is at least one of a browser cookie and a web token.  Furthermore, while Theurer discloses generating a GET API call, Theurer does not expressly disclose convert the request to a payment network.

However, DuVander discloses the key is at least one of a browser cookie and a web token (Popular authentication methods for an API include API keys, OAuth access tokens, and JSON Web Tokens.  See at least DuVander at page 1.  JSON Web tokens may be used with an API Call.  See at least pages 5-6.).
From the teaching of DuVander, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by using the JSON Web Token taught by DuVander, in place of the api key of Theurer, in order to limit database lookups without comprising security (see DuVander at least at pages 5 and 7).

While Theurer discloses generating a GET API call, Theurer does not expressly disclose convert the request to a payment network.

However, Katzin discloses convert the request to a payment network
From the teaching of Katzin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by converting the request of Theurer to a payment network, using the technique taught by Katzin, in order to provide an easier, faster, more efficient, and less expensive way in which merchants and third party service providers interact with each other and the payment networks (see Katzin at least at [0028]; see also Katzin at [0101].).

Regarding claim 8, the combination of Theurer, DuVander, and Katzin disclose the limitations of claim 7, as discussed above, and Theurer further discloses the payment account request includes a device ID for a communication device at which the web browser is accessed (The customer sign in may be a trigger for the merchant to make an API/JAVASCRIPT call to the wallet to obtain payment methods.  See at least [0075].  The customer signin may include client device identifying information.  See at least [0076] and request example below [0076], including <client_details> information such as client IP, type, model, and OS.  See also [0314]-[0318], disclosing API calls may include client identifying information of a client device.  The Examiner interprets the login request which triggers the get account information request as being part of the payment account request.).

Regarding claim 10, the combination of Theurer, DuVander, and Katzin disclose the limitations of claim 7, as discussed above, and Theurer further discloses receive the payment account identifier (The wallet server may obtain the request and may query a customer profile database to obtain user records.  The wallet may submit a POST message including XML formatted data, which may include the nickname, brand, and last four digits of payment cards of a user.  See at least [0082] and example of HTTP(S) POST message below paragraph [0082].  and 
the DCF URL from the payment network (The review screen for checkout displays payment methods and a “Change” hyperlink.  See at least [0180] and FIG. 13d, Review and Continue screen displaying “Payment Information: change, Visa ending in 9010…”  See also [0056].  The “Review and Continue” page may be a page for the Wallet checkout flow and facilitates the user’s card selection, (for example, the consumer tries to complete the transaction from the “Review and Continue” page, then the consumer may be directed to the payment method page to change or add a new payment method. A visual call-out may be displayed to the consumer for cards that are expired in their wallet. The expired card may be greyed-out/disabled from being selectable.).  See at least [0184]-[0186].  The wallet may be associated with one particular issue, and a payment network provides the issuer the wallet SDK package and documentation to execute the wallet so that issuers may integrate the wallet SDK in their own apps.  See at least [0162].  The Examiner interprets the “change” URL, provided by the wallet and being on the page for the wallet checkout flow, as the digital card facilitator (DCF) URL being from the payment network.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Katzin, in further view of DuVander, and in further view of Subramanian.
Regarding claim 9, the combination of Theurer, DuVander, and Katzin disclose the limitations of claim 8, as discussed above, and Theurer further discloses the web browser, at the communication device (Merchant website may be accessed on a web browser by a .

While Theurer discloses the web browser, at the communication device, Theurer does not expressly disclose that the web browser, at the communication device, includes the browser cookie and/or the device ID in the payment account request as converted to the GET API call.

However, Subramanian discloses the web browser, at the communication device, includes the browser cookie and/or the device ID in the payment account request as converted to the GET API call (A user on a user device may send request to complete a transaction associated with a merchant application.  The request may include a cookie or a device ID.  See at least [0021].  The cookie may be associated with a browser executing on the user device.  See at least [0070].  See also [0042], [0048], and [0067].  The cookie may be stored in browser memory.  See at least [0041].).  
From the teaching of Subramanian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Theurer by the web browser of Theurer including the browser cookie, as taught by Subramanian, to improve authentication process by implementing an easier authentication process in order to reduce delay of the overall payment process and to encourage use of online or mobile payments (see Subramanian at least at [0004]-[0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rui Wang; Shuo Chen; XiaoFeng Wang; Shaz Qadeer; “How to Shop for Free Online -- Security Analysis of Cashier-as-a-Service Based Web Stores;” IEEE; dated May 2011 https://ieeexplore.ieee.org/document/5958046?source=IQplus (hereinafter “Wang”) discloses improving security in web applications that integrate third-party services.
Refka Abdellaoui; Marc Pasquet; "Secure Communication for Internet Payment in Heterogeneous Networks;"  IEEE; dated April 2010 https://ieeexplore.ieee.org/document/5474833?source=IQplus (hereinafter “Abdellaoui”) discloses PayPal Express checkout, in which a merchant utilizes API calls to a third party provider to facilitate a transaction (see Abdellaoui at least at pages 1089-1090).
US 2015/0220914 (“Purves”) discloses an electronic wallet management that transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet.
US 20160350747 (“Pruthi”) discloses providing access to account information using a session cookie configured to enable access to the online banking user interface that .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694